Opinion by
Judge Pryor:
There is no such irregularity in the sale of the land in controversy under the executions in favor of Lacy as would authorize this court to adjudge the act void. The return of the executions by the sheriff shows that it was sold' in front of the court house door. It appears from the proof that the court house was destroyed by fire; that the courts of the county were afterwards held in a hotel in the town. This hotel was for the time being the court house of the county and was used as such and a sale in front of it was in compliance with the law. The amendment made by the sheriff of his return on the execution was proper.
There is no reason for distributing the judgment of the court below. Judgment affirmed.